           Case MDL No. 2804 Document 7241 Filed 03/09/20 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Bass v. Purdue Pharma L.P. et al.,                             )
              D. New Jersey, C.A. No. 2:19-19709                     )              MDL No. 2804


                      ORDER DEEMING MOTION MOOT
              AND VACATING THE MARCH 26, 2020, HEARING SESSION


        Before the Panel is a motion by pro se plaintiff Ronald Bass, Sr., seeking transfer, pursuant
to 28 U.S.C. § 1407, of this action to the Northern District of Ohio for inclusion in the coordinated
or consolidated pretrial proceedings ongoing in MDL No. 2804. The Panel has now been advised
that this action has been dismissed without prejudice by the Honorable Brian R. Martinotti in an
order filed on February 21, 2020.

    IT IS THEREFORE ORDERED that the motion for transfer under 28 U.S.C. § 1407 is
DEEMED MOOT.

       IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on February 13, 2020, are VACATED insofar as they relate to this action.


                                                      FOR THE PANEL:



                                                         John W. Nichols
                                                        Clerk of the Panel
